COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 Terrence Daniels,                             '
                                                              No. 08-14-00060-CV
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                               243rd District Court
 Barbara Browder, Susana Martinez, in her      '
 individual and official capacities, et al.,                of El Paso County, Texas
                                               '
                            Appellees.         '            (TC# 2012-DCV-06543)


                                           ORDER

        The Court GRANTS the Appellees Susana Martinez, Amy Orlando, James Dickens, Susan

Riedel, Scot Key, Lisa King, Oscar Ferralez and Gary King’s motion for extension of time to file

the brief until August 22, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEES SUSANA MARTINEZ, AMY ORLANDO, JAMES DICKENS,

SUSAN RIEDEL, SCOT KEY, LISA KING, OSCAR FERRALEZ AND GARY KING’S BRIEF

WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Steven L. Lovett, the Appellees’ Attorney, prepare

the Appellees Susana Martinez, Amy Orlando, James Dickens, Susan Riedel, Scot Key, Lisa King,

Oscar Ferralez and Gary King’s brief and forward the same to this Court on or before August 22,

2014.

        IT IS SO ORDERED this 30th day of July, 2014.


                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.